DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1-6: a power measuring unit configured to…
Claims 1-8: a temperature measuring unit configured to… 
Claims 1-2, 7-12: a baseband pulse generating unit configured to… 
Claims 1-2: a modulator configured to modulate the output of the high frequency oscillator.
The following have been identified as the structure for a power measuring unit, a temperature measuring unit and a baseband pulse generating unit.
¶[0029-32] and Figure 1 of the published specification describes a power measuring unit 160 that measures an output of the high frequency oscillator 110. . Therefore there is sufficient structure for the power measuring unit.
¶[0029], ¶[0033], ¶[0035], ¶[0037]  describes a temperature measuring unit 170 
¶[0029], ¶[0036], ¶[0038-40] describes a baseband pulse generating unit 120 that generates a pulse shape signal. Therefore there is sufficient structure for the baseband pulse generating unit.
¶[0043] describes the adjusted shape is input to the modulator 140, the shape of the high frequency pulse which is the output of the modulator 140 (the output of the pulse generating device 100) can be adjusted. Therefore there is sufficient structure for the modulator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claims 13 and 14: a step of acquiring a power measurement value…
Claims 13 and 14: a step of acquiring a temperature measurement value…
Claims 13, 14, 15, 16, 17, 18, 19 and 20: a step of adjusting an output of the carrier wave…
Claims 13, 14, 19 and 20a step of modifying and adjusting a shape of the signal… 
¶[0029-32] and Figure 1 of the published specification describes a power measuring unit 160 that measures an output of the high frequency oscillator 110. . Therefore there is sufficient structure for the step of acquiring a power measurement value.
¶[0029], ¶[0033], ¶[0035], ¶[0037]  describes a temperature measuring unit 170 that measures an ambient temperature at which the pulse generating device 100 is used. Therefore there is sufficient structure for the step of acquiring a temperature measurement value.
¶[0029], ¶[0036], ¶[0038-40] describes a baseband pulse generating unit 120 that generates a pulse shape signal. Therefore there is sufficient structure for the a step of adjusting an output of the carrier wave.
¶[0043] describes the adjusted shape is input to the modulator 140, the shape of the high frequency pulse which is the output of the modulator 140 (the output of the pulse generating device 100) can be adjusted. Therefore there is sufficient structure for 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 7, 11, 13, 15, 17, 19 and 21
The “wherein …” clause in claim 1 at lines 17-20 what is performing the adjusting, especially as to the “side lobe” is unclear.  Appropriate correction is required. 
Claims 3, 5, 7, 9 and 11 depended directly on independent claim 1 and are therefore rejected. 
The “wherein …” clause in claim 13 at lines 15-20 what is performing the adjusting, especially as to the “side lobe” is unclear.  Appropriate correction is required. 
Claims 15, 17, 19 and 21 depended directly on independent claim 1 and are therefore rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teshirogi et al. (US 2009/0256740 A1), in view of Olivenbaum et al. (US 4,931,976), and further in view of Morimoto et al. (US 2003/0006922 A1).
Regarding Claim 1, Teshirogi et al. (‘740) discloses “a pulse generating device  of an in-vehicle radar configured to output a high frequency pulse including a main lobe and a side lobe  [paragraph 1: radar using UWB (ultra wideband) of 22 to 29 GHz]; [paragraph 2: a short-range radar using UWB has nearly come to find practical application for use on an automotive vehicle]; [paragraphs 6: the switch circuit 2 is intermittently turned on/off by a pulse signal Pa output from a pulse generator 3 in a predetermined period thereby to generate a short pulse wave (burst carrier) Pb]; [paragraph 34: pulse generating unit]; [paragraphs 29-30: radar.. transmitting unit (21) which emits a predetermined short pulse wave (Pt)]; [paragraph 39: an oscillation frequency of the oscillator (25) and the width Tp of the second pulse (P2) are set in such a manner that substantially a whole main lobe of the spectrum of the short pulse wave (Pt) emitted into the space (1) is included in the range of 24.0 to 29.0 GHz]; [paragraph 154: FIG. 4B is a diagram showing the spectrum of the pulse modulation wave]; [paragraph 183: radar 20…a transmitting unit 21 for emitting a predetermined short pulse wave Pt], comprising: 
a high frequency oscillator configured to generate a carrier wave of a predetermined frequency [paragraph 5: in the transmitting unit of this short-range radar, a carrier signal S of a predetermined UWB frequency output continuously from a carrier signal generator 1 is input to a switch circuit 2]; [paragraph 6: the switch circuit 2 is intermittently turned on/off by a pulse signal Pa output from a pulse generator 3 in a ; [paragraphs 30: transmitting unit (21) which emits a predetermined short pulse wave (Pt)]; [paragraph 183: an oscillator 25]; [paragraph 186: the transmitting unit 21 generates the short pulse wave (burst wave) Pt having a predetermined frequency fc (for example, 26 GHz)];
an output variable device configured to adjust an output of the high frequency oscillator [paragraph 159: FIG. 7 is a graph showing the relation among the switch isolation, the time width of the first pulse and the increment of the carrier leak]; [paragraph 174: FIG. 20C: variable delay unit 50]
a power measuring unit configured to measure the output of the high frequency oscillator [paragraph 155: FIG. 5A is a diagram showing the power waveform of the pulse modulation wave]; [paragraph 156: FIG. 5B is a diagram showing the power spectrum of the pulse modulation wave]; [paragraph 157: FIG. 6A is a diagram showing the power waveform of a short pulse wave]; [paragraph 158: FIG. 6B is a diagram showing the power spectrum of the short pulse wave]”, and
a modulator configured to modulate the output of the high frequency oscillator with the signal of the pulse shape [paragraph 153: FIG. 4A is a diagram showing the signal waveform of a pulse modulation wave for explaining the operation of the essential parts of the short-range radar and the control method]; [paragraph 204: As shown in FIG. 4A, a signal waveform s(t) obtained by pulse modulation of the continuous wave having the frequency fc].”
However, Teshirogi et al. (‘740) does not explicitly disclose “a temperature measuring unit configured to measure an ambient temperature; when the ambient temperature is a first threshold value or less, at least one of the output and the pulse shape is adjusted so that the side lobe is a predetermined output or less.”
Olivenbaum et al. (‘976) teaches “a temperature measuring unit configured to measure an ambient temperature [column 1 lines 29-34: the circuit includes temperature measuring means connected to and measuring the temperature of the sensor],” and
“when the ambient temperature is a first threshold value or less, at least one of the output and the pulse shape is adjusted so that the side lobe is a predetermined output or less [Abstract: an improved side lobe suppression circuit in a racon for determining frequency band edge. As the temperature varies, a temperature frequency calibration table receives a temperature measurement and determines which frequencies are out of band as the temperature varies. A microprocessor changes the threshold values in a ram in response to temperature changes to suppress out of band frequencies but to allow the transmission of in band frequencies above a predetermined threshold]; [column 1 lines 29-34: an improvement is provided in a side lobe suppression circuit for correcting frequency band transmissions as the temperature of the sensor varies]; [column 1 lines 29-34: the circuit includes temperature measuring means connected to and measuring the temperature of the sensor…a microprocessor is connected to the digitizing means for receiving the temperature measurement and is also connected to a temperature-frequency calibration table for determining band edges as the temperature varies. The microprocessor changes the threshold values in the RAM of the frequencies in response to temperature changes]; [Figure 3]”.
a temperature measuring unit configured to measure an ambient temperature; when the ambient temperature is a first threshold value or less, at least one of the output and the pulse shape is adjusted so that the side lobe is a predetermined output or less”, as taught by Olivenbaum et al. (‘976) for correcting frequency band transmissions with temperature variations [Olivenbaum et al. (‘976) - column 1, lines 29-34].
Teshirogi et al. (‘740)/Olivenbaum et al. (‘976) does not explicitly disclose “a baseband pulse generating unit configured to generate a signal of a pulse shape.”
In the same field of endeavor, Morimoto et al. (‘922) discloses pulse generator… elements 21, 23, 25 and 26 of Figure 10 corresponds to pulse generator. Morimoto et al. (‘922) teaches “a baseband pulse generating unit configured to generate a signal of a pulse shape  [paragraphs 87-89: digital filter wo is connected with the controller 21, filters digital signals supplied and supplies the filtered digital signals to the controller 21…the clock 23 generates clock pulses and supplies them to the controller 21…the controller 21 has controls the potential control circuit 25 on the basis of the digital signals supplied from the digital filter 2o and in accordance with the clock pulses supplied directly from the clock 23 and the clock pulses supplied from the frequency divider 24].” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Teshirogi et al. a baseband pulse generating unit configured to generate a signal of a pulse shape”, as taught by Morimoto et al. (‘922) ensuring reduction of noises.
Regarding Claim 2, Teshirogi et al. (‘740) discloses “a pulse generating device configured to output an output of the modulator as a high frequency pulse [paragraph 153: FIG. 4A is a diagram showing the signal waveform of a pulse modulation wave for explaining the operation of the essential parts of the short-range radar and the control method]; [paragraph 204: As shown in FIG. 4A, a signal waveform s(t) obtained by pulse modulation of the continuous wave having the frequency fc]; [paragraphs 6: the switch circuit 2 is intermittently turned on/off by a pulse signal Pa output from a pulse generator 3 in a predetermined period thereby to generate a short pulse wave (burst carrier) Pb]; [paragraph 34: pulse generating unit]; [paragraphs 29-30: transmitting unit (21) which emits a predetermined short pulse wave (Pt)]; [paragraph 39: an oscillation frequency of the oscillator (25) and the width Tp of the second pulse (P2) are set in such a manner that substantially a whole main lobe of the spectrum of the short pulse wave (Pt) emitted into the space (1) is included in the range of 24.0 to 29.0 GHz]; [paragraph 154: FIG. 4B is a diagram showing the spectrum of the pulse modulation wave]; [paragraph 183: radar 20…a transmitting unit 21 for emitting a predetermined short pulse wave Pt], comprising: 
a high frequency oscillator configured to generate a carrier wave of a predetermined frequency [paragraph 5: in the transmitting unit of this short-range radar, a carrier signal S of a predetermined UWB frequency output continuously from a carrier signal generator 1 is input to a switch circuit 2]; [paragraph 6: the switch circuit 2 ; [paragraphs 30: transmitting unit (21) which emits a predetermined short pulse wave (Pt)]; [paragraph 183: an oscillator 25]; [paragraph 186: the transmitting unit 21 generates the short pulse wave (burst wave) Pt having a predetermined frequency fc (for example, 26 GHz)]; 
an output variable device configured to adjust an output of the high frequency oscillator [paragraph 159: FIG. 7 is a graph showing the relation among the switch isolation, the time width of the first pulse and the increment of the carrier leak]; [paragraph 174: FIG. 20C: variable delay unit 50]; 
a power measuring unit configured to measure the output of the high frequency oscillator [paragraph 155: FIG. 5A is a diagram showing the power waveform of the pulse modulation wave]; [paragraph 156: FIG. 5B is a diagram showing the power spectrum of the pulse modulation wave]; [paragraph 157: FIG. 6A is a diagram showing the power waveform of a short pulse wave]; [paragraph 158: FIG. 6B is a diagram showing the power spectrum of the short pulse wave]”, and
“a modulator configured to modulate the output of the high frequency oscillator with the signal of the pulse shape output from the baseband pulse generating unit [paragraph 153: FIG. 4A is a diagram showing the signal waveform of a pulse modulation wave for explaining the operation of the essential parts of the short-range radar and the control method]; [paragraph 204: As shown in FIG. 4A, a signal waveform s(t) obtained by pulse modulation of the continuous wave having the frequency fc].” 
a temperature measuring unit configured to measure an ambient temperature; when the ambient temperature exceeds a first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with a measurement result of the power measuring unit, and when the ambient temperature is the first threshold value or less, an output of the high frequency pulse is adjusted within a predetermined range by performing at least one of adjusting the output of the high frequency oscillator by the output variable device and modifying and adjusting a shape of the signal of the pulse shape by the baseband pulse generating unit in accordance with a measurement result of the temperature measuring unit.”
Olivenbaum et al. (‘976) teaches “a temperature measuring unit configured to measure an ambient temperature [column 1 lines 29-34: the circuit includes temperature measuring means connected to and measuring the temperature of the sensor],” and
“when the ambient temperature exceeds a first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with a measurement result of the power measuring unit, and when the ambient temperature is the first threshold value or less, an output of the high frequency pulse is adjusted within a predetermined range by performing at least one of adjusting the output of the high frequency oscillator by the output variable device and modifying and adjusting a shape of the signal of the pulse shape by the baseband pulse generating unit in accordance with a measurement result of the temperature measuring unit [Abstract: an improved side lobe suppression circuit in a racon for determining frequency band edge. As the temperature varies, a temperature frequency calibration table receives a temperature measurement and determines which frequencies are out of band as the temperature varies. A microprocessor changes the threshold values in a ram in response to temperature changes to suppress out of band frequencies but to allow the transmission of in band frequencies above a predetermined threshold]; [column 1 lines 29-34: an improvement is provided in a side lobe suppression circuit for correcting frequency band transmissions as the temperature of the sensor varies]; [column 1 lines 29-34: the circuit includes temperature measuring means connected to and measuring the temperature of the sensor…a microprocessor is connected to the digitizing means for receiving the temperature measurement and is also connected to a temperature-frequency calibration table for determining band edges as the temperature varies. The microprocessor changes the threshold values in the RAM of the frequencies in response to temperature changes]; [Figure 3]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Teshirogi et al. (‘740)  to have “a temperature measuring unit configured to measure an ambient temperature; when the ambient temperature exceeds a first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with a measurement result of the power measuring unit, and when the ambient temperature is the first threshold value or less, an output of the high frequency pulse is adjusted within a predetermined range by performing at least one of adjusting the output of the high frequency oscillator by the output variable device and modifying and adjusting a shape of the signal of the pulse shape by the baseband pulse generating unit in accordance with a measurement result of the temperature measuring unit”, as taught by Olivenbaum et al. (‘976) for correcting frequency band transmissions with temperature variations [Olivenbaum et al. (‘976) - column 1, lines 29-34].
Teshirogi et al. (‘740) discloses a band regulation filter (BRF) 31 functioning as a band-elimination filter (paragraph 187) and that the unrequired band component thereof removed by the BRF 31 (paragraph 200). Teshirogi et al. (‘740)/Olivenbaum et al. (‘976) does not explicitly disclose “a baseband pulse generating unit including a pulse generator configured to generate a pulse having a predetermined pulse width and a low pass filter configured to adjust a shape of a pulse output from the pulse generator; the baseband pulse generating unit generating a signal of a pulse shape.”
In the same field of endeavor, Morimoto et al. (‘922) discloses pulse generator… elements 21, 23, 25 and 26 of Figure 10 corresponds to pulse generator. Morimoto et al. (‘922) teaches “a baseband pulse generating unit including a pulse generator configured to generate a pulse having a predetermined pulse width and a low pass filter configured to adjust a shape of a pulse output from the pulse generator; the baseband pulse generating unit generating a signal of a pulse shape [Figure 10: Low Pass Filter 22]; [paragraphs 87-89: digital filter wo is connected with the controller 21, filters digital signals supplied and supplies the filtered digital signals to the controller 21…the clock 23 generates clock pulses and supplies them to the controller 21…the controller 21 has controls the potential control circuit 25 on the .” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Teshirogi et al. (‘740)/Olivenbaum et al. (‘976) to have “a baseband pulse generating unit including a pulse generator configured to generate a pulse having a predetermined pulse width and a low pass filter configured to adjust a shape of a pulse output from the pulse generator; the baseband pulse generating unit generating a signal of a pulse shape”, as taught by Morimoto et al. (‘922) ensuring reduction of noises.
Regarding Claim 7, which is dependent on independent claim 1, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention. However, Teshirogi et al. (‘740)/Morimoto et al. (‘922) does not explicitly disclose “when the ambient temperature is equal to or lower than a second threshold value which is lower than the first threshold value, the output variable device adjusts the output of the high frequency oscillator and the baseband pulse generating unit modifies and adjusts a shape of the signal of the pulse shape in accordance with the measurement result of the temperature measuring unit.”
        Olivenbaum et al. (‘976) teaches “when the ambient temperature is equal to or lower than a second threshold value which is lower than the first threshold value, the output variable device adjusts the output of the high frequency oscillator and the baseband pulse generating unit modifies and adjusts a shape of the signal of the pulse shape in accordance with the measurement result of the temperature measuring unit [column 1 lines 29-34: the circuit includes temperature measuring means connected to and measuring the temperature of the sensor]; [Abstract: an improved side lobe suppression circuit in a racon for determining frequency band edge. As the temperature varies, a temperature frequency calibration table receives a temperature measurement and determines which frequencies are out of band as the temperature varies. A microprocessor changes the threshold values in a ram in response to temperature changes to suppress out of band frequencies but to allow the transmission of in band frequencies above a predetermined threshold]; [column 1 lines 29-34: an improvement is provided in a side lobe suppression circuit for correcting frequency band transmissions as the temperature of the sensor varies]; [column 1 lines 29-34: the circuit includes temperature measuring means connected to and measuring the temperature of the sensor…a microprocessor is connected to the digitizing means for receiving the temperature measurement and is also connected to a temperature-frequency calibration table for determining band edges as the temperature varies. The microprocessor changes the threshold values in the RAM of the frequencies in response to temperature changes]; [Figure 3]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Teshirogi et al. (‘740)/Morimoto et al. (‘922) to have “when the ambient temperature is equal to or lower than a second threshold value which is lower than the first threshold value, the output variable device adjusts the output of the high frequency oscillator and the baseband pulse generating unit modifies and adjusts a shape of the signal of the pulse shape in accordance with the measurement result of the temperature measuring unit”, as taught by Olivenbaum et al. (‘976) for correcting frequency band transmissions with temperature variations [Olivenbaum et al. (‘976) - column 1, lines 29-34].
Regarding Claim 8, which is dependent on independent claim 2, and which has the same limitation as claim 7, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention as shown above for claim 7.
Regarding independent Claim 13, which is the corresponding method claim of independent device claim 1, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention as shown above for claim 1.
Regarding independent Claim 14, which is the corresponding method claim of independent device claim 2, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention as shown above for claim 2.
Regarding independent Claim 19, which is dependent on independent claim 13, and which is the corresponding method claim of device claim 7, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention as shown above for claim 7.
Regarding independent Claim 20, which is dependent on independent claim 14, and which is the corresponding method claim of device claim 8, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention as shown above for claim 8.

Claims 9-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teshirogi et al. (US 2009/0256740 A1)/Olivenbaum et al. (US 4,931,976)/Morimoto et al. (US 2003/0006922 A1), and further in view of Nakatani et al.  (US 2011/0178612 A1).
Regarding Claim 9, which is dependent on independent claim 1, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention. 
Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) does not explicitly disclose “the baseband pulse generating unit further includes a pulse generator configured to generate a pulse having a predetermined pulse width and a timing generator configured to output a control signal to the pulse generator, and the pulse generator generates a pulse string .”
Nakatani et al.  (‘612) teaches “the baseband pulse generating unit further includes a pulse generator configured to generate a pulse having a predetermined pulse width and a timing generator configured to output a control signal to the pulse generator, and the pulse generator generates a pulse string [paragraph 22: an input controller configured to control  conversion of the input signal into the input data and transmission of the input data to the arithmetic device synchronously with a control  cycle set up by the arithmetic device; an output controller configured to make an instruction to output preset first self-diagnosis pattern data synchronously with the control cycle set by the arithmetic device; a test pattern generating unit configured to encode the first self-diagnosis pattern data sent from the output controller into a pulse train signal having a pulse width equal to or smaller than a predetermined pulse width  and to output the pulse train signal in accordance with a baseband transmission system].”
the baseband pulse generating unit further includes a pulse generator configured to generate a pulse having a predetermined pulse width and a timing generator configured to output a control signal to the pulse generator, and the pulse generator generates a pulse string”, as taught by Nakatani et al.  (‘612) for controlling optimum pulse generation for enhanced transmission stability.
Regarding Claim 10, which is dependent on independent claim 2, and which has the same limitation as claim 9, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922)/Nakatani et al.  (‘612) discloses all the claimed invention as shown above for claim 9.
Regarding Claim 11, which is dependent on independent claim 1, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) discloses all the claimed invention. 
Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) does not explicitly disclose “the baseband pulse generating unit further includes a pulse generator configured to generate a pulse having a predetermined pulse width and a pattern memory configured to store a control pattern when a predetermined pulse pattern is output from the pulse generator.”
Nakatani et al.  (‘612) teaches “the baseband pulse generating unit further includes a pulse generator configured to generate a pulse having a predetermined pulse width and a pattern memory configured to store a control pattern when a predetermined pulse pattern is output from the pulse generator [paragraph 6: pre-stored control program]; [paragraph 22: an input controller configured to control  conversion of the input signal into the input data and transmission of the input data to the arithmetic device synchronously with a control  cycle set up by the arithmetic device; an output controller configured to make an instruction to output preset first self-diagnosis pattern data synchronously with the control cycle set by the arithmetic device; a test pattern generating unit configured to encode the first self-diagnosis pattern data sent from the output controller into a pulse train signal having a pulse width equal to or smaller than a predetermined pulse width  and to output the pulse train signal in accordance with a baseband transmission system].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922) to have “the baseband pulse generating unit further includes a pulse generator configured to generate a pulse having a predetermined pulse width and a pattern memory configured to store a control pattern when a predetermined pulse pattern is output from the pulse generator”, as taught by Nakatani et al.  (‘612) for controlling optimum pulse generation for enhanced transmission stability.
Regarding Claim 12, 
Regarding Claim 21, which is dependent on independent claim 13, and which is the corresponding method claim of device claims 9 and 11 combined, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922)/Nakatani et al.  (‘612) discloses all the claimed invention as shown above for claims 9 and 11 combined.
Regarding Claim 22, which is dependent on independent claim 14, and which is the corresponding method claim of device claims 10 and 12 combined, Teshirogi et al. (‘740)/Olivenbaum et al. (‘976)/Morimoto et al. (‘922)/Nakatani et al.  (‘612) discloses all the claimed invention as shown above for claims 10 and 12 combined.

Allowable Subject Matter
Claims 3-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable subject matter of claims 3 and 4: 
“when the ambient temperature exceeds the first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the power measuring unit, and when the ambient temperature is the first threshold value or less, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the temperature measuring unit, a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the temperature measuring unit 

Allowable subject matter of claims 5 and 6: 
“when the ambient temperature exceeds the first threshold value, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the power measuring unit, and when the ambient temperature is the first threshold value or less, the output variable device adjusts the output of the high frequency oscillator in accordance with the measurement result of the temperature measuring unit, a variation amount of the output of the high frequency oscillator which is adjusted in accordance with 40the measurement result of the temperature measuring unit is larger than a variation amount of the output of the high frequency oscillator which is adjusted in accordance with the measurement result of the power measuring unit.”

Allowable subject matter of claims 15 and 16: 
“when the temperature measurement value exceeds a first threshold value, the step of adjusting the output of the carrier wave in accordance with the power measurement value is performed, and when the temperature measurement value is the first threshold value or less, the step of adjusting the output of the carrier wave in accordance with the temperature measurement value is performed, a variation amount of the output of the carrier wave which is adjusted in accordance with the temperature measurement value is greater than a variation amount of the output of the carrier wave which is adjusted in accordance with the power measurement value.”

Allowable subject matter of claims 17 and 18: 
“when the temperature measurement value exceeds a first threshold value, the step of adjusting the output of the carrier wave in accordance with the power measurement value is performed, and when the temperature measurement value is the first threshold value or less, the step of adjusting the output of the carrier wave in accordance with the temperature measurement value is performed, the adjustment of the output of the carrier wave according to the temperature measurement value includes causing the output of the carrier wave to vary twice or more with a variation amount smaller than a variation amount of the output of the carrier wave which is adjusted in accordance with the power measurement value.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tajima (US 5,381,444) discloses radio environment measuring system.
Kuwahara (US 5,072,228) discloses phased array antenna with temperature compensating capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648